Citation Nr: 1139166	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-06 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for headaches, claimed as migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to August 1983. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The preponderance of the competent and credible evidence fails to demonstrate that the Veteran has a headache disorder that is related to his active duty service.


CONCLUSION OF LAW

The Veteran's current headache disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in May 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The May 2006 letter provided this notice to the Veteran.

The Board observes that the May 2006 letter was sent to the Veteran prior to the February 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination was afforded in December 2006.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In this regard the examiner for the December 2006 VA examination considered all of the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

The Veteran contends that he has migraines that are the result of a diving accident that occurred during his active duty military service.  

Service connection, as noted above, is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Board notes initially that the Veteran has a current diagnosis of mixed tension/vascular headaches as noted on a March 2011 VA neurology consult and a May 2011 VA neurology note.  As such the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303.

With regard to in-service incurrence, the Board notes initially that the Veteran's February 1980 entrance examination listed the Veteran's head as normal.  The Board further notes that the accompanying report of medical history did not note any complaints of headaches.  Subsequently in July 1980, the record indicated that the Veteran presented with a head laceration that had been sutured two days previously that was then tensely swollen at the site of the sutured wound.  It was determined that the Veteran had a subgaleal hematoma and/or infection and as such he was admitted and underwent an incision and drainage of hematoma.  An August 1980 treatment noted that the Veteran's wound was healing well without complications.  The Veteran again sought treatment for headaches in March 1982 at which time the Veteran complained of having headaches since the diving accident in 1980.  Upon examination it was noted that there was no effusion, redness, or swelling around the scar and the Veteran was placed on profile for 14 days.  A May 1982 treatment note from the neurology clinic noted the Veteran's complaints of headaches but the examination, which included an electroencephalogram (EEG), a brain scan, and psychometric testing was normal.  A July 1982 neurology examination note, which included an EEG and brain scan, was normal.  The July 1982 neurology note further stated that the  Veteran complained of passing out episodes but no neurologic abnormalities were found and the Veteran was diagnosed with possible common migraine versus muscle contraction headaches.  As such, the Board notes that the Veteran did have in-service complaints of headaches and a possible diagnosis of common migraine headache.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

While the Board notes that the Veteran has a current diagnosis of tension headaches and evidence of in-service incurrence of headaches, as will be further explained below, the preponderance of the evidence is against finding that the Veteran's currently diagnosed tension headaches are related to any in-service incurrence.  

Post service records indicate that the Veteran had an incident of head trauma following an automobile accident; however, there is no medical evidence of recurrent tension headaches until 2006.  The Board acknowledges that the record indicates that Veteran complained of pain associated with headaches in October 1985 and November 1988 as noted in private hospital treatment reports.  However, the Board notes that both complaints were associated at the time with residual effects from the automobile accident in October 1985 in which the Veteran had a frontal contusions including a fracture of the lateral wall of the frontal sinus.  See October 1985 and November 1988 Middletown Regional Hospital treatment reports.  Additional private records indicate that the Veteran had intermittent complaints of sinus problems, including headaches, as noted in the private hospital treatment records dating from January 1989 to September 1991.  The Veteran's first complaint of constant recurring, self described migraine type headaches were in the March 2006 informal claim for service connection.  

As noted, the Veteran contends that he has had recurring headaches since his 1980 diving accident during active duty service.  In this regard, the Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).

In considering the Veteran's reports of a history of headaches that had their onset during service and continued thereafter, the Board acknowledges that there are several service treatment records reflecting chronic complaints of headaches thereafter, as well complaints of passing out.  Such records, by themselves, do appear to corroborate the Veteran's reports that a chronic headache disability had its onset in service.  However, it must also be considered that the diagnosis at the time of his in-service injury was hematoma, and not a skull fracture, as he now claims, and that neurological examination was consistently negative in service.  Furthermore, the earliest complaints of post-service headaches noted in treatment records reflect that such complaints were attributed in 1985 and 1988 to the automobile accident that occurred in 1985.  Significantly, no reference was made in 1985 and 1988 to any history of headaches prior to the automobile accident or to a prior head injury.  It seems unlikely that the Veteran would fail to report a prior history of head injury or headaches had he continued to experience such symptomatology prior to that October 1985 accident.

Furthermore, the Board has also considered that varying diagnoses have been rendered at different times to explain the Veteran's complaints of headaches.  As noted, private hospital treatment records dating from January 1989 to September 1991 note intermittent complaints of headaches that are attributed specifically to sinus problems, whereas more recent treatment records, including the December 2006 VA examination report, the March 2011 VA neurology consult, and the May 2011 VA neurology note, consistently diagnose recurring tension headaches.  

Given the Veteran's complex history, which includes head injuries both during and after service, and diagnoses of different types of headache disorders over a period stretching several decades, the Board ultimately finds the most probative evidence regarding the etiology of his current headache disability to be the opinion of the December 2006 VA examination.  As noted, that examiner considered the Veteran's lay report, but also noted that neurological investigation of the Veteran's headaches during active duty service, including a brain scan, an EEG, and repeated neurological examinations, were normal.  Additionally, the examiner noted that the Veteran's self described "muscle-tightening" over his eyes, top of head, and back of neck were typical of tension (muscle contraction) headaches.  The examiner further specifically acknowledged the Veteran's contentions that his headaches were the result of an in-service skull fracture, but took note of the fact that contemporaneous clinical records indicated that the Veteran did not have a skull fracture in service, but rather the Veteran had a skull fracture following a post-service automobile accident.  See November 1988 Middletown Regional Hospital treatment records.  For these reasons, the VA examiner found that it was unlikely that the Veteran's current headache disorder was related to service.

In short, the examiner clearly took into account the Veteran's lay reports as to his history, but also took into account the nature of contemporaneous clinical findings throughout service, the nature of his post-service 1985 injury, and the nature of his current complaints.  Given the complexity of the Veteran's medical history, and the extensive rationale underlying the opinion, the Board finds the report of the December 2006 VA examiner to be far more probative than the lay assertion of the Veteran.

Therefore, the Board also finds that service connection for headaches is not warranted based on the evidence of record because the weight of the evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


